IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-39,706-03


EX PARTE WILLIE EARL PONDEXTER, JR.





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION FROM CAUSE NO. 183CR1293-HC
IN THE 102ND JUDICIAL DISTRICT COURT
RED RIVER COUNTY


Per Curiam.  Cochran, J., filed a concurring statement.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In July 1994, a jury found applicant guilty of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set applicant's punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Pondexter v. State, 942
S.W.2d 577 (Tex. Crim. App. 1996).  Applicant filed his initial post-conviction application
for writ of habeas corpus in the convicting court on October 31, 1997.  This Court denied
relief.  Ex parte Pondexter, No. WR-39,706-01 (Tex. Crim. App. Jan. 27, 1999)(not
designated for publication).  Applicant filed his first subsequent application in the trial court
on February 20, 2008.  This Court dismissed the application because applicant's conviction
and sentence were being reviewed in federal court.  Ex parte Pondexter, No. WR-39,706-02
(Tex Crim. App. Mar. 19, 2008)(not designated for publication).  Applicant's second
subsequent application was filed in the trial court on February 27, 2009.
	Applicant presents four allegations in his application.  We have reviewed the
application and find that applicant has failed to meet the dictates of Article 11.071, § 5. 
Accordingly, we dismiss his application as an abuse of the writ.  Applicant's motion for stay
of execution is denied.
	IT IS SO ORDERED THIS THE 2ND DAY OF MARCH, 2009.

Do Not Publish